Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-9 recite a system comprising a processor and a memory which is a statutory category of invention while 10-15 recite steps or acts including predicting a feature of interest; thus, the claims are to a process, which is one of the statutory categories of invention.  Claim 16-20 are directed to a non-transitory computer readable medium which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 1, 10, and 16 recite:
access training data of a modern feature of interest from direct observations, remotely determined data, or a combination thereof; 
compile parameter data from at least one model simulation that impacts the modern feature of interest (under its broadest reasonable interpretation, mathematical concepts); 
train a machine-learning model to generate a predictive model by training the machine-learning model to generate a predictive output that matches the training data of the modern feature of interest using the compiled parameter data as input (under its broadest reasonable interpretation, mathematical concepts); 
predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest (under its broadest reasonable interpretation, mathematical concepts); and 
execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model.
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception
is not integrated into a practical application. In particular, the claims recite the additional elements “system” (Claim 1-9), “processor” (Claim 1, 3, 6, 10, 11, 14, and 16), “memory” (Claim 1), “a non-transitory computer-readable medium” (Claim 16-20) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “access training data of a modern feature of interest from direct observations, remotely determined data, or a combination thereof;” and “execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model.” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  These additional elements do not integrate predicting facilitating hydrocarbon exploration from earth models into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification i. e. [0025]-[0026]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “system” (Claim 1-9), “processor” (Claim 1, 3, 6, 10, 11, 14, and 16), “memory” (Claim 1), “a non-transitory computer-readable medium” (Claim 16-20) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition elements “training data” and “processing operations” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 2-9, 11-15, and 17-20 recite:
(Claim 2 and 18) wherein the modern feature of interest comprises a measurement of observable chlorophyll concentrations in seawater, a measurement of observable total organic carbon in sediments, or a combination thereof (insignificant extra solution activity – data gathering).
(Claim 3 and 19) wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data (mathematical concepts).
(Claim 4 and 13) wherein the at least one model simulation comprises a hydrosphere model, an atmospheric model, a heliosphere model, a geosphere model, a cryosphere model, a biosphere model, a general circulation model, an earth system model, or a combination thereof (mathematical concepts).
(Claim 5) wherein resolutions of the training data and the parameter data are consistent with one another (mathematical concepts).
(Claim 6 and 14) wherein the instructions are further executable by the processor for causing the processor to: optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest (mathematical concepts).
(Claim 7 and 12) wherein executing one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model comprises: 
identifying a historical chlorophyll concentration of seawater, a historical total organic carbon measurement in sediments, or a combination thereof during a time period of interest (mathematical concepts); and 
identifying a location of modern hydrocarbon source rock using the historical chlorophyll concentration of seawater, the historical total organic carbon measurement in sediments, or the combination thereof during the time period of interest (mathematical concepts).
(Claim 8 and 20) wherein the parameter data further comprises data from a geological record (insignificant extra solution activity – data gathering).
(Claim 9 and 15) wherein the machine-learning model is trained using a classification algorithm or a regression algorithm (mathematical concepts).
(Claim 11 and 17) executing, by the processor, one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model (insignificant extra solution activity – data gathering).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 20180335538 A1) further in view of Madasu et al. (US 20190080224 A1).
As per Claim 1, 10-11, and 16-17, Dupont et al. teaches a system/ method/ non-transitory computer-readable medium (Fig. 3-5), comprising:
a processor (Fig. 3-5); and 
a memory including instructions that are executable by the processor for causing the processor (Fig. 3-5) to: 
(Claim 1, 10, and 16) access training data of a modern feature of interest from direct observations, remotely determined data, or a combination thereof (Fig. 3, Fig. 5 element 550, [0053], [0057], [0075]-[0078]); 
(Claim 1, 10, and 16) compile parameter data from at least one model simulation that impacts the modern feature of interest ([0053], [0057], [0075]-[0078]); 
(Claim 1, 10, and 16) train a machine-learning model to generate a predictive model by training the machine-learning model to generate a predictive output that matches the training data of the modern feature of interest using the compiled parameter data as input ([0049], [0053], [0057], [0075]-[0078]); 
predict a feature of interest…([0053], [0057], [0075]-[0078]).
Dupont et al. fails to teach explicitly (Claim 1, 10, and 16) predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest; and 
(Claim 1, 11, and 17) execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model.
Madasu et al. predict a feature of interest in a past time period using the predictive model and at least one historical model simulation that impacts the feature of interest (Fig. 2, [0024]); and 
execute one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model (Fig. 2, [0024]).
Dupont et al. and Madasu et al. are analogous art because they are both related to a method for hydrocarbon simulation and modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Madasu et al. into Dupont et al.’s invention to provide design system that offers improved and an efficient methodology to study the significant and effective parameters for production enhancement (Madasu et al.: [0020]). In particular, Madasu et al. teaches a significant input parameter that is predicted by a historical deep recursive neural network (RNN) model based on time series production data collected from hydrocarbon reservoir, then is compared to a corresponding significant input parameter from a data analytics model of a hydrocarbon reservoir to reduce the difference between the input parameters, wherein the data analytics model are adjusted by a predictive deep RNN model when reducing the difference (Fig. 2) to obtain the invention as specified in Claim 1, 10-11, and 16-17.

As per Claim 2 and 18, Dupont et al. teaches wherein the modern feature of interest comprises a measurement of observable chlorophyll concentrations in seawater, a measurement of observable total organic carbon in sediments, or a combination thereof ([0025], [0031], [0066], [0075]).

As per Claim 3 and 19, Dupont et al. fails to teach explicitly wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data.
Madasu et al. teaches wherein the instructions are further executable by the processor for causing the processor to: remove anthropogenic influences from the training data ([0024]-[0025]).

As per Claim 4 and 13, Dupont et al. teaches wherein the at least one model simulation comprises a hydrosphere model, an atmospheric model, a heliosphere model, a geosphere model, a cryosphere model, a biosphere model, a general circulation model, an earth system model, or a combination thereof ([0053], [0066], [0075] “regression models”).

As per Claim 6 and 14, Dupont et al. teaches wherein the instructions are further executable by the processor for causing the processor to: optimize the … model ([0087])
Dupont et al. fails to teach explicitly wherein the instructions are further executable by the processor for causing the processor to: optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest.
Madasu et al. teaches optimize the predictive model by identifying and removing a portion of the parameter data from the at least one model simulation that has a limited or detrimental impact on predicting the feature of interest (Fig. 2 [0024]).

As per Claim 7 and 12, Dupont et al. teaches wherein executing one or more processing operations for facilitating hydrocarbon exploration based on the predicted feature of interest from the predictive model comprises: 
identifying a historical chlorophyll concentration of seawater, a historical total organic carbon measurement in sediments, or a combination thereof ([0031]-[0033], [0077])…; and 
identifying a location of modern hydrocarbon source rock using the historical chlorophyll concentration of seawater, the historical total organic carbon measurement in sediments, or the combination thereof ([0031]-[0033], [0037]-[0038], [0077], [0086])….
Dupont et al. fails to teach explicitly … during a time period of interest (Fig. 2, [0024] “based upon a multivariate deep RNN. Data is collected from a hydrocarbon reservoir 205 as time-series production data collected ”)

As per Claim 8 and 20, Dupont et al. teaches wherein the parameter data further comprises data from a geological record ([0053], [0073], [0075]).

As per Claim 9 and 15, Dupont et al. teaches wherein the machine-learning model is trained using a classification algorithm or a regression algorithm ([0070], [0066]).
	
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 20180335538 A1), Madasu et al. (US 20190080224 A1), further in view of Kushwaha et al. (US 20210041596 A1).
Dupont et al. as modified by Madasu et al. teaches most all the instant invention as applied to claims 1-4 and 6-20 above.
As per Claim 5, Dupont et al. as modified by Madasu et al. fails to teach explicitly wherein resolutions of the training data and the parameter data are consistent with one another.
However, Kushwaha et al. teaches wherein resolutions of the training data and the parameter data are consistent with one another ([0056]).
Dupont et al., Madasu et al., Kushwaha et al. are analogous art because they are all related to a method for hydrocarbon simulation and modeling.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Kushwaha et al. into Dupont et al. and Madasu et al.’s invention to provide design system that offers improved and an efficient methodology to study the significant and effective parameters for production enhancement (Madasu et al.: [0020]). Further Kushwaha et al. teaches a machine learning system which may be trained to infer rock type at sub-seismic scales (high resolution) or at seismic scale (low resolution) for petrophysical parameters input ([0056]); thus, more efficient technique with high resolutions at any scales of inputs including consistent high resolutions of the training data and the parameter data could be obtained to identify earth property such as rock property ([0010]-[0011]).

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Taghizadeh-Mehrjardi et al. (“Using Machine Learning Algorithms to Estimate Soil Organic Carbon Variability with Environmental Variables and Soil Nutrient Indicators in an Alluvial Soil”) discloses Using Machine Learning Algorithms to Estimate Soil Organic Carbon Variability.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146